Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, and 15-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto et al., US 20170279084. 
Regarding claim 1, Sakamoto teaches (figs. 1-6 and related text) an electronic device comprising: a substrate (TFT-S) including an element region (PIX); a first electrode (AD) provided in the element region on the substrate; a second electrode (CD) that faces the first electrode and is provided across from the element region (PIX) to an outside of the element region (out of the PIX area), the second electrode (CD) including a first electrically conductive film ([0048]); and a protective film (FIL) that covers the first electrically conductive film (CD), the protective film being provided across from the element region to the outside of the element region (outside of PIX, fig. 6), wherein a first end face of the second electrode and a second end face of the protective film are coplanar with each other (fig. 6), and the first end face of the second electrode is positioned under the second end face of the protective film (fig. 6), the first end face of the second electrode being provided at the outside of the element region (fig. 6), the second end face of the protective film being provided at the outside of the element region (fig. 6).  
Regarding claim 2, Sakamoto teaches a wiring layer (SD/SIG-L/PW-L) provided between the substrate (TFT-S) and the first electrode (AD); and a planarizing film (PF) that is provided between the 
Regarding claim 5, Sakamoto teaches a functional layer (OLED) provided between the first electrode (AD) and the second electrode (CD).  
Regarding claim 6, Sakamoto teaches the functional layer includes an organic light-emitting material [0047].  
Regarding claim 7, Sakamoto teaches the second electrode includes a light-transmissive electrically conductive material [0048].
Regarding claim 15, Sakamoto teaches the second end face of the protective film (FIL) is a portion of the protective film farthest from the element region (outside of PIX).  
Regarding claim 16, Sakamoto teaches a second substrate (CS) that faces the first substrate (TFT-S) with the first electrode (AD), the second electrode (CD), and the protective film (FIL) being interposed in between (fig. 6); and a sealing section (CF-FL made of resin) that is provided between the protective film (FIL) and the second substrate (CS) at the outside of the element region, and seals the element region, wherein the second end face of the protective film and a third end face of the second substrate are overlapped with each other in the plan view (since the region overlap in x-section, these region are also overlapped in plan view), the third end part of the second substrate being provided at the outside of the element region (fig. 6).  
Regarding claim 17, Sakamoto teaches an entirety of the second end face of the protective film (FIL) is spaced from the substrate (TFT-S, fig. 6).  
Regarding claim 18, Sakamoto teaches (figs. 1-6 and related text) an electronic device comprising: a substrate (TFT-S) including an element region (PIX) and a peripheral region (outside of PIX) 
Regarding claim 19, Sakamoto teaches the first sidewall is a portion of the second electrode farthest from the element region (fig. 6, farthest from PIX).  
Regarding claim 20, Sakamoto teaches the second sidewall is a portion of the protective film (FIL) farthest from the element region (fig. 6, farthest from PIX).  
Regarding claim 21, Sakamoto teaches a second substrate (CS), wherein the protective film is between the second substrate (CS) and the substrate (TFT-S), wherein the second substrate comprises a third sidewall, and the third sidewall is aligned with the first sidewall (fig. 6).  
Regarding claim 22, Sakamoto teaches a sealing section (CF-FL made of resin) between the protective film (FIL) and the second substrate (CS) in the peripheral region.  
Regarding claim 23, Sakamoto teaches the sealing section (CF-FL) has a fourth sidewall, and the fourth sidewall is aligned with the first sidewall (fig. 6).  
Regarding claim 24, Sakamoto teaches an entirety of the protective film (FIL) is spaced from the substrate (TFT-S, fig. 6).
Allowable Subject Matter
Claims 3-4 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive. Applicant argues that Sakamoto the flush end faces in Fig. 6 only shows the boundary of the drawing is ended not the elements actually have the recited relationship. This argument is not found to be persuasive as the limitation in claim 1 only require “a first end face of the second electrode and a second face of the protective film are coplanar” as recited in 1. There is nothing in claim 1 that requires the outer side surface of the first end face of the second electrode and the second face of the protective film be coplanar. Regarding claim 18, the only requirement is to have “the protective film has a second sidewall in the peripheral region, and the first sidewall is aligned with second sidewall”. Again there is no requirement in claim 18 for the first sidewall and the second sidewall to be the outer most sidewall of the protective film or the second electrode.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.